UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------X

UNITED STATES OF AMERICA

                                                           19 Cr. 899 (PAC)

       - against -

                                                           ORDER

JONATHAN LOPEZ,

               Defendant.

                      ----------------X
       A hearing to determine Jonathan Lopez's competency to stand trial is scheduled to

commence Tuesday, June 15, 2021 at 11:30 AM in Courtroom 14C, 500 Pearl Street, New York,

New York 10007.

       At our last conference, on May 11, 2021, the Government indicated that it may wish to

submit documents in advance of the hearing and that the parties might "stipulate to essentially a

package of documentary records to go before the Court." Tr. 7:11-20, ECF No. 58. The parties

are directed to submit any documents by    ~ /<>, U"       , so that the Court has time to review

them before the hearing.



Dated: New York, New York                           SO ORDERED
       June 8, 2021




                                                    HONORABLE PAULA.CROTTY
                                                    United States District Judge
